In re Vincent, Kenneth; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “L”, No. 79-2617; to the Court of Appeal, Fifth Circuit, No. 97-KH-0295.
Writ granted in part; case remanded to the district court. The district court is ordered to hold a contradictory hearing with relator, the district attorney, and the arresting agency and, if appropriate, enter an order of expungement. See LSA-R.S. 44:9(B); State v. Savoie, 92-1586 (La.5/23/94), 637 So.2d 408.
KIMBALL, J., not on panel.